     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 1 of 35


                                    EXHIBIT A
                                  EXHIBIT A
                           LIST OF ATTORNEYS/PARTIES

       Michael A. Downey
       MOSTYN LAW
       3810 West Alabama Street
       Houston, Texas 77027
       Telephone: (713) 714-0000
       Facsimile: (713) 714-1111
       maddocketefile@mostynlaw.com
       Attorney for Plaintiff

2.     Dale M. “Rett” Holidy
       James A. Tatem, III
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       Telephone: (713) 650-1313
       Facsimile: (713) 739-7420
       rholidy@germer.com
       jtatem@germer.com
       Attorneys for Defendants



                           INDEX OF DOCUMENTS FILED
                             WITH REMOVAL ACTION


            ENNIO AND EIDIS RABANALES VS. STATE FARM LLOYDS

             (a)    Plaintiff’s Original Petition
             (b)    Notice of Service of Process
             (c)    Defendants’ First Amended Answer
             (d)    Docket Sheet
     t
         Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 2 of 35
.
I

                                                                                                                911 0/201 9 5:34 PAfl
                                               EXHIBIT A                             Marilyn Burgess - Dislrict Clerk Harris County
                                                                                                          Envelope No. 36694406
                                   20 1 9-65375 / Cou rt . 157                                                   By: Nelson Cuero
                                                                                                        Filed: 9/10/2019 5:34 PM

                                        CAUSE NO.

          ENNIO RABANALES ANI9 IEIIDIS                  §               IN THEE DISTRgCT COUR'I(' OF
          I2ABANALES,                                   §
               Plaintiffs,                              §
                                                        §                   HAItRIS CGUNTTY, TEXAS
          V.                                            §
                                                        §
          STATE FARIbfl L1.0YDS ANID ItYAN              §
          CROSBY,                                       §
               I)efendants.                             §                         JUIDICIAAL DISTRICT



                                    PLAINTIFFS' ®RIGINAL PETITION


         TO THE HONORABLE JUDGE OF SAID COURT:

                CONIE NOW, Ennio Rabanales and Eidis Rabanales ("Plaintiffs") and file this,

         Plaintiffs' Original Petition, complaining of State Farm Lloyds ("State Farm") and Ryan Crosby

         ("Crosby") (collectively referred to as "Defendants"), and for cause of action, Plaintiffs would

         respectfully show this Honorable Court the following:

                                       I)ISCOVERY CONTROL PLAN

         1.     Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the Texas

                Rules of Civil Procedure. This case involves complex issues and will require extensive

                discovery. Therefore, Plaintiffs will ask the Court to order that discovery be conducted in
00
                accordance with a discovery control plan tailored to the particular circumstances of this

                suit.

                                                    PART1fES

         2.     Plaintiffs Ennio Rabanales and Eidis Rabanales are individuals residing in Harris County,

                Texas.
      Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 3 of 35


                                          EXHIBIT A

     3     Defendant State Farm is an insurance company engaging in the business of insurance in

           the State of Texas. This defendant may be served with personal process, by a process

          server, by serving its Registered Agent, Corporation Service Company, 211 East 7th

          Street, Suite 620, Austin, Texas 78701.

     4    Defendant Ryan Crosby is an individual residing in and domiciled in the State of

          Colorado. This defendant may be served with personal process by a process server at his

          place of residence at 5022 South Eaton Park Way, Aurora, Colorado 80016,

                                            JI1RiSDiC'Ti®liT

     5    The Court has jurisdiction over this cause of action because the amount in controversy is

          within the jurisdictional limits of the Court. Plaintiffs are seeking monetary relief over

          $200,000 but not more than $1,000,000. Plaintiffs reserve the right to amend their

          petition during and/or after the discovery process.

     31   The Court has jurisdiction over Defendant State Farm because this defendant is a

          domestic insurance company that engages in the business of insurance in the State of

          Texas, and Plaintiffs' causes of action arise out of this defendant's business activities in

          the State of Texas.

     ri   The Court has jurisdiction over Defendant Crosby because this defendant engages in the

00        business of adjusting insurance claims in the State of Texas, and Plaintiffs' causes of

          action arise out of this defendant's business activities in the State of Texas.

                                                 V ENiJIE

     8    Venue is proper in Harris County, Texas, because the insured property is situated in

          Harris County, Texas. TEx. CIv. PRAC. &REm. CoDE §15.032.




                                                                                               Page 2
         Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 4 of 35
     ~



                                               EXHIBIT A

                                                     FAC'I'S

         0     Plaintiffs are the owners of a Texas Homeowners' Insurance Policy (hereinafter refen ed

               to as "the Policy"), which was issued by State Farm.

         10.   Plaintiffs own the insured property, which is specifically located at 17334 Bending Post

               Drive, Houston, Texas 77095, in Harris County (hereinafter referred to as "the

               Property").

         11    State Fanm sold the Policy insuring the Property to Plaintiffs.

         12.   On or about August 26, 2017, Plaintiffs' property sustained significant damage as a result

               of the forces of Humcane Harvey, including the nearby tornadoes spun from the storni.

               Hurricane Harvey made landfall on the evening of August 25, 2017, near Rockport,

               Texas. Maximum sustained winds in Harvey's eyewall were 130 mph at that time,

               making it a Category 4 hurricane. Harvey was the nation's first major hurricane landfall

               since Hurricane Wilma struck South Florida in October 2005—that is, the strongest one

               in twelve (12) years. Rain, including wind-driven rain, was the heaviest from any

               tropical cyclone in the continental United States. Harvey's slow-moving path across

               Southeast Texas caused extensive damage—i n eluding that of Houston—with wind, wind-

               driven rain, and/or other covered perils.

00       13    As would be expected in a wind event of this magnitude, Plaintiffs' roof sustained

               extensive damage during the storm. Water intrusion through the roof caused significant

               damage throughout the entire property including, but not limited to, the ceilings, walls,

               insulation, and flooring. Plaintiffs' property also sustained substantial structural and

               exterior damage during the storm, including but not limited to the windows and siding, as

               well as damage the air conditioner, gate, and fence.




                                                                                                   Page 3
     5
         Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 5 of 35


                                               EXHIBIT A

         14    Plaintiffs submitted a claim to State Farm against the Policy for Roof Damage, Structural

               Damage, Water Damage, Wind Damage, and Other Structure Damage the Property

               sustained as a result of Hurricane Harvey.

         15    Plaintiffs asked that State Farm cover the cost of repairs to the Property, including but not

               limited to, repair and/or replacement of the roof and repair of the siding and interior water

               damages to the Property, pursuant to the Policy.

         16.   Defendant State Farm assigned Defendant Crosby as the individual adjuster on the claim.

               The adjuster assigned to Plaintiffs' claim was improperly trained and failed to perform a

               thorough investigation of Plaintiffs'- claim. Specifically, on or about September 11, 2017,

               Defendant Crosby performed a substandard inspection of Plaintiffs' Property. He spent

               an inadequate amount of time inspecting Plaintiffs' home for damages, including the

               amount of time it took him to get on the roof. He further made coverage decisions which

               regards to what damage would and would not be covered, even though he was not

               authorized to make such decisions. He also communicated with Plaintiffs in a letter

               dated the same day as his inspection which admits there are some covered damages but

               denies coverage for other damages. What damage Crosby found was covered was never

               detailed to Plaintiffs. Furthermore, Crosby misrepresented to Plaintiffs that certain

00             damages were not covered under their Policy. This letter and his report show that Crosby

               performed an inadequate investigation of Plaintiffs' claim with an "eye to deny"

               Plaintiffs' claim.

         17    Together, Defendairts State Farm and Crosby set out to deny and/or underpay on properly

               covered damages. As a result of this unreasonable investigation, including the under-

               scoping of Plaintiffs' storm damages during the investigation and failure to provide full




                                                                                                      Page 4
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 6 of 35


                                        EXHIBIT A

          coverage for the damages sustained, Plaintiffs' claim was improperly adjusted, and they

         were denied adequate and sufficient payment to repair their home. The mishandling of

         Plaintiffs' claim has also caused a delay in their ability to fully repair their home, which

         has resulted in additional damages. To this date, Plaintiffs have yet to receive the full

         payment to which they are entitled under the Policy.




00




                                                                                              Page 5
     t   Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 7 of 35


                                               EXHIBIT A

         18.   As detailed in the paragraphs below, State Farm wrongfully denied Plaintiffs' claim for

               repairs of the Property, even though the Policy provided coverage for losses such as those

               suffered by Plaintiffs. Furthermore, State Farm underpaid some of Plaintiffs' claims by

               not providing full coverage for the damages sustained by Plaintiffs, as well as under-

               scoping the damages during its investigation.

         19    To date, State Farm continues to delay in the payment for the damages to the property.

               As such, Plaintiffs have not been paid in full for the damages to their home.

         20.   Defendant State Farm failed to perform its contractual duties to adequately compensate

               Plaintiffs under the terms of the Policy. Specifically, it refused to pay the full proceeds of

               the Policy, although due demand was made for proceeds to be paid in an amount

               sufl'icient to cover the damaged property, and all conditions precedent to recovery upon

               the Policy had been carried out and accomplished by Plaintiffs. State Farm's conduct

               constitutes a breach of the insurance contract between State Farm and Plaintiffs.

         21    Defendants State Farm and Crosby misrepresented to Plaintiffs that the damage to the

               Property was not covered under the Policy, even though the damage was caused by a

               covered occurrence. Defendants State Farm's and Crosby's conduct constitutes a

               violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

oc             §541.060(a)(1).

         22.   Defendants State Farm and Crosby failed to make an attempt to settle Plaintiffs' claim in

               a fair manner, although they were aware of their liability to Plaintiffs under the Policy.

               Defendants State Fann's and Crosby's conduct constitutes a violation of the Texas

               lnsurance Code, Unfair Settlement Practices. TEx. INs. CODE §541.060(a)(2)(A).




                                                                                                      Page 6
     ~
         Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 8 of 35


                                             EXHIBIT A

         23   Defendants State Farm and Crosby failed to explain to Plaintiffs the reasons for their

              offer of an inadequate settlement. Specifically, Defendants State Farm and Crosby failed

              to offer Plaintiffs adequate compensation, without any explanation why full payment was

              not being made. Furthermore, Defendants State Farm and Crosby did not communicate

              that any future settlements or payments would be forthcoming to pay for the entire losses

              covered under the Policy, nor did they provide any explanation for the failure to

              adequately settle Plaintiffs' claim. Defendants State Farm's and Crosby's conduct is a

              violation of the Texas lnsurance Code, Unfair Settlement Practices. TEx. INS. CovE

              §541.060(a)(3),

         24   Defendants State Farm and Crosby failed to affirm or deny coverage of Plaintiffs' claim

              within a reasonable time. Specifically, Plaintiffs did not receive timely indication of

              acceptance or rejection, regarding the full and entire claim, in writing from Defendants

              State Farm and Crosby. Defendants State Farm's and Crosby's conduct constitutes a

              violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. INS. CoDE

              §541.060(a)(4).

         25   Defendants State Farm and Crosby refused to fully compensate Plaintiffs, under the tenns

              of the Policy, even though Defendants State Farm and Crosby failed to conduct a

00            reasonable investigation. Specifically, Defendants State Farm and Crosby performed an

              outcome-oriented investigation of Plaintiffs' claim, which resulted in a biased, unfair, and

              inequitable evaluation of Plaintiffs' losses on the Property. Defendants State Farni's and

              Crosby's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

              Practices. TEx. INS. CoDE §541.060(a)(7).




                                                                                                   Page 7
     0
          Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 9 of 35


                                              EXHIBIT A

         ~~   Defendant State Farm failed to meet its obligations under the Texas Insurance Code

              regarding timely acknowledging Plaintiffs' claim, beginning an investigation of

              Plaintiffs' claim, and requesting all information reasonably necessary to investigate

              Plaintiil's' claim, within the statutorily mandated time of receiving notice of Plaintiffs'

              claim. State Farm's conduct constitutes a violation of the Texas Insurance Code, Prompt

              Payment of Claims. TEx. INS. CoDE §542.055.

         27   Defendant State Farm failed to accept or deny Plaintiffs' full and entire claim within the

              statutorily mandated time of receiving all necessary information. State Farm's conduct

              constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEx.

              INs. CODE §542.056.

         28   Defendant State Farm failed to meet its obligations under the Texas Insurance Code

              regarding payment of claim without delay. Specifically, it has delayed full payment of

              Plaintifffs' claim longer than allowed and, to date, Plaintiffs have not received full

              payment for their claim. State Farm's conduct constitutes a violation of the Texas

              Insurance Code, Prompt Payment of Claims. TEx. INS. CoDB §542.058.

         29   From and after the time Plaintiffs' claim was presented to Defendant State Farm, the

              liability of State Farm to pay the full claim in accordance with the terms of the Policy

00            was reasonably clear. However, State Farm has refused to pay Plaintiffs in full, despite

              there being no basis whatsoever on which a reasonable insurance company would have

              relied to deny the full payment. State Farm's conduct constitutes a breach of the common

              law duty of good faith and fair dealing.




                                                                                                  Page 8
     ~
         Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 10 of 35


                                               EXHIBIT A

         1:•   Defendants State Farm and Crosby knowingly or recklessly made false representations,

               as described above, as to material facts and/or knowingly concealed all or part of material

               information from Plaintiffs.

         31    As a result of Defendants State Farm's and Crosby's wrongful acts and omissions,

               Plaintiffs were forced to retain the professional services of the attorney and law firm who

               are representing them with respect to these causes of action.

         32    Plaintiffs' experience is not an isolated case. The acts and omissions State Farm

               committed in this case, or similar acts and omissions, occur with such frequency that they

               constitute a general business practice of State Farm with regard to handling these types of

               claims. State Farm's entire process is unfairly designed to reach favorable outcomes for

               the company at the expense of the policyholders,

                                              CAiJSES ®1F' ACTYON:

                              CAUSES OF ACTION AGAINST IC➢EFENDANT CROSBY
                              NONCOAEPLIANCE VVITH TEJIAs gNSURANCE CODE:
                                    TINFAIR SETTLEIViiENT PRACTICES

          33   Defendant State Farm assigned Defendant Crosby to adjust the claim. Defendant Crosby

               was improperly trained to handle claims of this nature and performed an unreasonable

               investigation of Plaintiffs' damages. During his investigation, the adjuster failed to

00             properly assess Plaintiffs' Hurricane Harvey damages. The adjuster also omitted covered

               damages from his report, including many of Plaintiffs' covered damages. In addition, the

               damages that the adjuster did include in the estimate were severely underestimated.

          34   Defendant Crosby's conduct constitutes multiple violations of the Texas Insurance Code,

               Unfair Settlement Practices. TEx. 11JS. CoDE §541.060(a). All violations under this

               article are made actionable by TEx.1NS. CoDB §541.151.




                                                                                                     Page 9
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 11 of 35


                                         EXHIBIT A

     35   Defendant Crosby is individually liable for his unfair and deceptive acts, irrespective of

          the fact he was acting on behalf of State Farm, because he is a"person" as defined by

          TEx. INs. CoDE §541.002(2). The term "person" is defined as "any individual,

          corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds plan,

          fraternal benefit society, or other legal entity engaged in the business of insurance,

          including an agent, broker, adjuster or life and health insurance counselor." TEx. INS.

          CoDE §541.002(2) (emphasis added); see also Liberty Mutual Insurance Co. i,. Garrisorr

          Co»tractors, Inc.,   966 S.W.2d 482, 484 (Tex. 1998) (holding an insurance company

          employee to be a"person" for the purpose of bringing a cause of action against him or

          her under the Texas Insurance Code and subjecting him or her to individual liability).

     36   Falsehoods and misrepresentations may be communicated by actions as well as by the

          spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

          Defendant Crosby's misrepresentations by means of deceptive conduct include, but are

          not limited to: (1) failing to conduct a reasonable inspection and investigation of

          Plaintiffs' damages; (2) stating that Plaintiffs' damages were less severe than they in fact

          were; (3) using his/her own statements about the non-severity of the damage as a basis

          for denying properly covered damages and/or underpaying damages; and (4) failing to
00        provide an adequate explanation for the inadequate compensation Plaintiffs received.

          Defendant Crosby's unfair settlement practice, as described above and the example given

          herein, of misrepresenting to Plaintiffs material facts relating to the coverage at issue,

          constitutes an unfair method of competition and an unfair and deceptive act or practice in

          the business of insurance. TEx. INs. CODE §541.060(a)(1).




                                                                                              Page 10
.        t
             Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 12 of 35


                                                  EXHIBIT A

             37    Defendant Crosby's unfair settlement practice, as described above, of failing to attempt in

                   good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

                   liability under the Policy is reasonably clear, constitutes an unfair method of competition

                   and an unfair and deceptive act or practice in the business of insurance. TEx. INs. CoDE

                   §541.060(a)(2)(A).

             m     Defendant Crosby failed to explain to Plaintiffs the reasons for his offer of an inadequate

                   settlement.    Specifically, Defendant Crosby failed to offer Plaintiffs adequate

                   compensation without any explanation as to why full payment was not being made.

                   Furthermore, Defendant did not communicate that any future settlements or payments

                   would be forthcoming to pay for the entire losses covered under the Policy, nor did he

                   provide any explanation for the failure to adequately settle Plaintiffs' claim. The unfair

                   settlement practice of Defendant Crosby as described above, of failing to promptly

                   provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to

                   the facts or applicable law, for the offer of a compromise settlement of Plaintiffs' claim,

                   constitutes an unfair method of competition and an unfair and deceptive act or practice in

                   the business of insurance. TEx. INs. CoDE §541.060(a)(3).

             39.   Defendant Crosby's unfair settlement practice, as described above, of failing within a
    00             reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a

                   reservation of rights to Plaintiffs, constitutes an unfair method of competition and an

                   unfair and deceptive act or practice in the business of insurance. TEx. INs. CoDB

                   § 541.060(a)(4).

             FM    Defendant Crosby did not properly inspect the Property and failed to account for and/or

                   undervalued many of Plaintiffs' exterior and interior damages, although reported by




                                                                                                       Page 11
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 13 of 35


                                           EXHIBIT A

           Plaintiffs to State Farm. Defendant Crosby's unfair settlement practice, as described

           above, of refusing to pay Plaintiffs' claim without conducting a reasonable investigation,

           constitutes an unfair method of competition and an unfair and deceptive act or practice in

           the business of insurance. TEx. INS. CODB §541.060(a)(7).

                            CAEJSES OF ACTION AGAINST 14LL DEFENIDANTS

     Cfl   Plaintiffs are not making any claims for relief under federal law.

                                                 11+RAUID

     42.   Defendants State Farm and Crosby are liable to Plaintiffs for common law fraud.

     43    Each and every one of the representations, as described above, concerned material facts

           for the reason that absent such representations, Plaintiffs would not have acted as they

           did, and which Defendants State Farm and Crosby knew were false or made recklessly

           without any knowledge of their truth as a positive assertion.

     ..    The statements were made with the intention that they should be acted upon by Plaintiffs,

           who in turn acted in reliance upon the statements, thereby causing Plaintiffs to suffer

           injury and constituting common law fraud.

                                   CONSPIRACY TO COAddMIT FRAUID

     CIR   Defendants State Farm and Crosby are liable to Plaintiffs for conspiracy to commit fraud.

00         Defendants State Farm and Crosby were members of a combination of two or more

           persons whose object was to accomplish an unlawful purpose or a lawful purpose by

           unlawful means. In reaching a meeting of the minds regarding the course of action to be

           taken against Plaintiffs, Defendants State Farm and Crosby committed an unlawful, overt

           act to further the object or course of action. Plaintiffs suffered injury as a proximate

           result.




                                                                                              Page 12
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 14 of 35


                                            EXHIBIT A

                              CAUSES OF ACTION AGAINST STATE Y+'AR1VI ONLY

     46.   Defendant State Farm is liable to Plaintiff's for intentional breach of contract, as well as

           intentional violations of the Texas Insurance Code, and intentional breach of the common

           law duty of good faith and fair dealing.

                                          BREACH OF CONTRACT

     47.   Defendant State Farm's conduct constitutes a breach of the insurance contract made

           between State Farm and Plaintiffs.

     48.   Defendant State Farm's failure and/or refusal, as described above, to pay the adequate

           compensation as it is obligated to do under the terms of the Policy in question, and under

           the laws of the State of Texas, constitutes a breach of State Farm's insurance contract

           with Plaintiffs.

                              lYONC0IVYPI.IANCE WITII 7CEXAS INSURANCE CODE:
                                     1LlNFAIR SETTLEIVYENT PRACTICES

     49.   Defendant State Farm's conduct constitutes multiple violations of the Texas Insurance

           Code, Unfair Settlement Practices. TEx. Itas. CoDE §541.060(a). All violations under

           this article are made actionable by TBX. INS. CoDE §541.151.

     50.   Defendant State Farm's unfair settlement practice, as described above, of misrepresenting

           to Plaintiffs mateiial facts relating to the coverage at issue, constitutes an unfair method
co

           of competition and an unfair and deceptive act or practice in the business of insurance.

           TEx. INS. CoDE §541 .060(a)(1).

     51.   Defendant State Farm's unfair settlement practice, as described above, of failing to

           attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

           even thougli State Farm's liability under the Policy was reasonably clear, constitutes an




                                                                                               Page 13
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 15 of 35


                                          EXHIBIT A

           unfair method of competition and an unfair and deceptive act or practice in the business

           of insurance. TEx. INS. CoDE §541.060(a)(2)(A).

     52.   Defendant State Farm's unfair settlement practice, as described above, of failing to

           promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in

           relation to the facts or applicable law, for its offer of a compromise settlement of the

           claim, constitutes an unfair method of competition and an unfair and deceptive act or

           practice in the business of insurance, TEx. INS. CODB §541.060(a)(3).

     53.   Defendant State Farm's unfair settlement practice, as described above, of failing within a

           reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a

           reservation of rights to Plaintiffs, constitutes an unfair method of competition and an

           unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

           §541.060(a)(4).

     54.   Defendant State Farm's unfair settlement practice, as described above, of refusing to pay

           Plaintiffs' claim without conducting a reasonable investigation, constitutes an unfair

           method of competition and an unfair and deceptive act or practice in the business of

           insurance. TEx. INs. CoDE §541.060(a)(7).

                          N0NCOIiqPLIANCE wYTH TEXAS INSURANCE COIDE:
                                THE PRONiP.T PAl'1VYENT OF CLAINIS
cc

     55.   Defendant State Farm's conduct constitutes multiple violations of the Texas Insurance

           Code, Prompt Payment of Claims. All violations made under this article are made

           actionable by TEx. INS. CODE §542.060.

     56.   Defendant State Farm's failure to acknowledge receipt of Plaintiffs' claim, commence

           investigation of the claim, and request from Plaintiffs all items, statements, and forms

           that it reasonably believed would be required within the applicable time constraints, as



                                                                                             Page 14
A
    Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 16 of 35


                                          EXHIBIT A

          described above, constitutes a non-prompt payment of claims and a violation of TEx. INS.

          CODE §542.055.

    57.   Defendant State Farm's failure to notify Plaintiffs in writing of its acceptance or rejection

          of the claim within the applicable time constraints, constitutes a non-prompt payment of

          the claim. TEx. INs. CoDE §542.056.

    58.   Defendant State Farm's delay of the payment of Plaintiffs' claim following its receipt of

          all items, statements, and forms reasonably requested and required, longer than the

          amount of time provided for, as described above, constitutes a non-prompt payment of

          the claim. TEx. INS. CoDB §542.058.

                               ACTS CO]VSTITUTING ACTING As AGENT

    59.   As referenced and described above, and further conduct throughout this litigation and

          lawsuit, Crosby is an agent of State Farm based on his acts during the handling of this

          claim, including inspections, adjustments,and aiding in adjusting a loss for or on behalf

          of the insurer. TEx. IrrS. CoDE §4001.051.

    60.   Separately, and/or in the alternative, as referenced and described above, State Farm

          ratified the actions and conduct of Crosby including the completion of his duties under

          the common law and statutory law.

                     BREACI3 OF TDE 1<DUTY OF GOOD FAIT® A1VD FAIR IlDEALING

    61.   Defendant State Farm's conduct constitutes a breach of the common law duty of good

          faith and fair dealing owed to insureds in insurance contracts.

    62.   Defendant State Farm's failure, as described above, to adequately and reasonably

          investigate and evaluate Plaintiffs' claim, although, at that time, State Farm knew or

          should have known by the exercise of reasonable diligence that its liability was

          reasonably clear, constitutes a breach of the duty of good faith and fair dealing.


                                                                                               Page 15
         Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 17 of 35
     ~



                                                EXHIBIT A

                                                  KNDWLEI➢GlE

         63     Each of the acts described above, together and singularly, was done "knowingly," as that

                term is used in the Texas Insurance Code, and was a producing cause of Plaintiffs'

                damages described herein.

                                                    I)A1o9AG1ES

         GZ!    Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

                constitute the producing causes of the damages sustained by Plaintiffs.

         65     As previously mentioned, the damages caused by Hurricane Harvey have not been

                properly addressed or repaired in the months since the storm, causing further damages to

                the Property, and causing undue hardship and burden to Plaintiffs. These damages are a

                direct result of Defendant State Farm's and Crosby's mishandling of Plaintiffs' claim in

                violation of the laws set forth above.

                For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain, which

                is the amount of their claim, together with attorney's fees.

         67.    For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

                Plaintiffs are entitled to actual damages, which include the loss of the benefits that should

                have been paid pursuant to the policy, mental anguish, court costs, and attorney's fees.

00              For knowing conduct of the acts described above, Plaintiffs ask for three times their

                actual damages. TEx. INS. CODE §541.152.

         Cf a   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

                entitled to the amount of their claim, as well as simple interest on the amount of the claim

                as damages each year at the rate determined on the date of judgment by addiiig five




                                                                                                     Page 16
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 18 of 35


                                           EXHIBIT A

           percent to the interest rate determined under Section 304.003, Finance Code, together

           with attorney's fees. TBx. INS. CoDE §542.060.

           For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled

           to compensatory damages, including all fortns of loss resulting from the insurer's breach

           of duty, such as additional costs, economic hardship, losses due to nonpayment of the

           amount the insurer owed, exemplary damages, and damages for emotional distress.

     70    For fraud, Plaintiffs are entitled to recover actual damages and exemplary damages for

           knowingly fraudulent and malicious representations, along with attorney's fees, interest,

           and court costs.

     71    For the prosecution and collection of this claim, Plaintiffs have been compelled to engage

           the services of the attomey whose name is subscribed to this pleading. Therefore,

           Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

           Plaintiffs' attorney in the preparation and trial of this action, including any appeals to the

           Court of Appeals and/or the Supreme Court of Texas.

                                            J[JItY IDEMANI➢

     72.   Plaintiffs hereby request that all causes of action alleged herein be tried before a jury

           consisting of citizens residing in Harris County, Texas. Plaintiffs hereby tender the
00
           appropriate jury fee.

                                       WISITTEN IIISC®VEItY

                                      IaEOUESTS FOII IDISCI.OSIJRE

     73    Plainliffs' Requesl.for Disclosui-e lo Defendanl Sta1e Farm Lloyds is attached as "Exhibit

           A."




                                                                                                 Page 17
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 19 of 35


                                            EXHIBIT A

                                       REOUESTS FOR PRODUCTION

     74.     Plaintiffs' First Request for Production to Defendant State Farm Lloyds is attached as

            "Exhibit B."

                                            INTERROGATORIES

     75.    Plaintiff Enmio Rabanales 's First Set of Interrogatories to Defendant State Farm Lloyds

             is attached as "Exhibit C."

                                                 PRAxEIP

            WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial hereof, said

     Plaintiffs have and recover such sums as would reasonably and justly compensate them in

     accordance with the rules of law and procedure, as to actual damages, treble damages under the

     Texas Insurance Code, and all punitive and exemplary damages as may be found. In addition,

     Plaintifffs request the award of attomey's fees for the trial and any appeal of this case, for all

     costs of Court on their behalf expended, for prejudgment and postjudgment interest as allowed

     by law, and for any other and further relief, either at law or in equity, to which they may show

     themselves justly entitled.

                                                  Respectfully submitted,

                                                  MOSTYN L,AW

oc

                                                   /si Michael A. Dowrrey
                                                  Michael A. Downey
                                                  State Bar No. 24087445
                                                  3810 West Alabama Street
                                                  Houston, Texas 77027
                                                  (713) 714-0000 (Office)
                                                  (713) 714-1111 (Facsimile)
                                                  maddocketetiEeLy--)mosmnlaw.com

                                                  ATTOIdNEY FOR PILAIN')<'IF'FS




                                                                                               Page 18
Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 20 of 35             9/25/2019 9:20 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 37100155
                                                                                    By: Kimberly Garza
                            EXHIBIT A                                        Filed: 9/25/2019 9:20 AM




                                                              k
                                                          l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un
Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 21 of 35


                            EXHIBIT A




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un
Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 22 of 35             9/27/2019 3:18 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 37202744
                                                                                    By: Kimberly Garza
                            EXHIBIT A                                        Filed: 9/27/2019 3:18 PM




                                                              k
                                                          l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un
Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 23 of 35


                            EXHIBIT A




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 24 of 35                                    10/14/2019 2:41 PM
                                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                                           Envelope No. 37630973
                                                                                                                 By: LISA COOPER
                                             EXHIBIT A                                                  Filed: 10/14/2019 2:41 PM

                                         &$86(12

(11,25$%$1$/(6DQG                                                 ,17+(',675,&7&28572)
(,',65$%$1$/(6                                       
                                                      
96                                                                     +$55,6&2817<7(;$6
                                                      
67$7()$50//2<'6                                                                                              
$1'5<$1&526%<                                       
                                                                        7+-8',&,$/',675,&7


               '()(1'$17667$7()$50//2<'6$1'5<$1&526%<¶6
                           ),567$0(1'('$16:(5

727+(+2125$%/(-8'*(2)6$,'&2857

      &20(612:67$7()$50//2<'6DQG5<$1&526%<'HIHQGDQWVLQWKHDERYH

HQWLWOHGDQGQXPEHUHGFDXVHDQGILOHVWKLV)LUVW$PHQGHG$QVZHUWRWKHDOOHJDWLRQVFRQWDLQHGLQ

3ODLQWLIIV¶3HWLWLRQDQGDOOVXEVHTXHQWDPHQGHGRUVXSSOHPHQWDOSHWLWLRQVILOHGDJDLQVWWKHPDQG

ZRXOGVKRZDVIROORZV

                                                   ,
                                        *(1(5$/'(1,$/
                                                    
         'HIHQGDQWVJHQHUDOO\GHQ\DOORIWKHPDWHULDODOOHJDWLRQVFRQWDLQHGLQ3ODLQWLIIV¶

              2ULJLQDO 3HWLWLRQ DQG DQ\ DPHQGPHQWV WKHUHWR DQG GHPDQG VWULFW SURRI WKHUHRI DV

              DOORZHGXQGHUWKHODZVRIWKH6WDWHRI7H[DV%\WKLVJHQHUDOGHQLDO'HIHQGDQWVZRXOG

              UHTXLUH 3ODLQWLIIV WR SURYH HYHU\ IDFW WR VXSSRUW WKH FODLPV LQ 3ODLQWLIIV¶ 2ULJLQDO

              3HWLWLRQDQGDQ\DPHQGPHQWVWKHUHWRE\DSUHSRQGHUDQFHRIWKHHYLGHQFH

                                                      ,,

                                          '()(16(6
                                                
              3ROLF\&RYHUDJH3URYLVLRQV8QGHUWKH,QVXULQJ$JUHHPHQW3ODLQWLIIVEHDUWKH

EXUGHQ WR SURYH GDPDJH UHVXOWLQJ IURP DQ RFFXUUHQFH RI DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR WKH
    Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 25 of 35


                                              EXHIBIT A
LQVXUHG SURSHUW\ GXULQJ WKH SROLF\ SHULRG 3ODLQWLIIV ODFN SURRI WKDW DQ\ DGGLWLRQDO GDPDJHV

UHVXOWHGIURPDQ\DFFLGHQWDOGLUHFWSK\VLFDOORVVGXULQJWKHSROLF\SHULRG

             3D\PHQW'HIHQGDQWVDUHHQWLWOHGWRDQRIIVHWRUFUHGLWDJDLQVW3ODLQWLIIV¶GDPDJHV

LI DQ\ LQ WKH DPRXQW RI DOO SD\PHQWV PDGH WR RU RQ EHKDOI RI 3ODLQWLIIV XQGHU WKH 3ROLF\ LQ

FRQQHFWLRQZLWKWKHGDPDJHVDQGWKHLQVXUDQFHFODLPWKDWJLYHULVHWR3ODLQWLIIV¶FODLPVLQWKLV

ODZVXLW

             'HGXFWLEOH2IIVHW'HIHQGDQWVDUHHQWLWOHGWRRQRIIVHWRUFUHGLWDJDLQVW3ODLQWLIIV¶

GDPDJHVLIDQ\LQWKHDPRXQWRI3ODLQWLIIV¶GHGXFWLEOH

             /LPLWRI/LDELOLW\'HIHQGDQW¶VOLDELOLW\LIDQ\LVOLPLWHGWRWKHDPRXQWRIWKH

3ROLF\ OLPLWV XQGHU WKH VXEMHFW 3ROLF\ SXUVXDQW WR WKH ³/LPLW RI /LDELOLW\´ DQG RWKHU FODXVHV

FRQWDLQHGLQWKH3ROLF\VXHGXSRQ

             )DLOXUH RI 3ROLF\ &RQVLGHUDWLRQV&RQGLWLRQV 3UHFHGHQW  'HIHQGDQWV KHUHE\

DVVHUWV DOO FRQGLWLRQV RI WKH 3ROLF\ DW LVVXH LQFOXGLQJ EXW QRW OLPLWHG WR DOO WHUPV GHGXFWLEOHV

OLPLWDWLRQVH[FOXVLRQVDQGDOO³GXWLHVDIWHUORVV´6SHFLILFDOO\3ODLQWLIIVKDYHIDLOHGWRVDWLVI\WKH

FRQGLWLRQV RI WKH 3ROLF\ UHTXLULQJ 3ODLQWLIIV WR SUHVHUYH HYLGHQFH RI WKH GDPDJH WR SURYLGH

HYLGHQFHZKHQUHDVRQDEO\UHTXHVWHGDQGWRPLWLJDWHIXUWKHUGDPDJH7KH3ROLF\VWDWHV

                                      6(&7,21,±&21',7,216
                 
                       <RXU'XWLHV$IWHU/RVV$IWHUDORVVWRZKLFKWKLVLQVXUDQFHPD\
                          DSSO\\RXVKDOOVHHWKDWWKHIROORZLQJGXWLHVDUHSHUIRUPHG
                 D     JLYHLPPHGLDWHQRWLFHWRXVRURXUDJHQW«
                 E      SURWHFWWKHSURSHUW\IURPIXUWKHUGDPDJHRUORVVPDNHUHDVRQDEOH
                          DQG QHFHVVDU\ WHPSRUDU\ UHSDLUV UHTXLUHG WR SURWHFW WKH SURSHUW\
                          NHHSDQDFFXUDWHUHFRUGRIUHSDLUH[SHQGLWXUHV
                                                   
                 G     DVRIWHQDVZHUHDVRQDEO\UHTXLUH
                             H[KLELWWKHGDPDJHGSURSHUW\
                             SURYLGH XV ZLWK UHFRUGV DQG GRFXPHQWV ZH UHTXHVW DQG
                                  SHUPLWXVWRPDNHFRSLHV
    Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 26 of 35


                                                EXHIBIT A
                                   VXEPLW WR DQG VXEVFULEH ZKLOH QRW LQ WKH SUHVHQFH RI DQ\
                                      RWKHULQVXUHG
                                      D VWDWHPHQWVDQG
                                       E H[DPLQDWLRQVXQGHURDWK«
                      
            3UH([LVWLQJ'DPDJHV3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKHGDPDJHVDQGORVVHVDOOHJHGLQ3ODLQWLIIV¶3HWLWLRQQRQHEHLQJDGPLWWHGSUHH[LVWHGWKHDOOHJHG

RFFXUUHQFHRIZLQGRUZLQGGULYHQUDLQ

            1RUPDO:HDUDQG7HDU3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKH GDPDJHV DQG ORVVHV DOOHJHG LQ 3ODLQWLIIV¶ 3HWLWLRQ QRQH EHLQJ DGPLWWHG ZHUH SUR[LPDWHO\

FDXVHGLQZKROHRULQSDUWE\QRUPDOZHDUDQGWHDU7KH3ROLF\VWDWHV

                              6(&7,21,±/266(6127,1685('
                                                      
                 :HGRQRWLQVXUHIRUDQ\ORVVWRWKHSURSHUW\GHVFULEHGLQ&RYHUDJH$
                    ZKLFKFRQVLVWVRIRULVGLUHFWO\DQGLPPHGLDWHO\FDXVHGE\RQHRUPRUH
                    RIWKHSHULOVOLVWHGLQLWHPVDWKURXJKQEHORZUHJDUGOHVVRIZKHWKHU
                    WKHORVVRFFXUVVXGGHQO\RUJUDGXDOO\LQYROYHVLVRODWHGRUZLGHVSUHDG
                    GDPDJHDULVHVIURPQDWXUDORUH[WHUQDOIRUFHVRURFFXUVDVDUHVXOWRI
                    DQ\FRPELQDWLRQRIWKHVH
                                                       
                    J ZHDU WHDU PDUULQJ VFUDWFKLQJ GHWHULRUDWLRQ LQKHUHQW YLFH ODWHQW
                        GHIHFWRUPHFKDQLFDOEUHDNGRZQ
                                                       
                    L PROGIXQJXVRUZHWRUGU\URW«
                    
                    O VHWWOLQJ FUDFNLQJ VKULQNLQJ EXOJLQJ RU H[SDQVLRQ RI SDYHPHQWV
                        SDWLRVIRXQGDWLRQZDOOVIORRUVURRIVRUFHLOLQJV
                
                 :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVFRQVLVWLQJRIRQHRU
                    PRUHRIWKHLWHPVEHORZ)XUWKHUZHGRQRWLQVXUHIRUORVVGHVFULEHG
                    LQSDUDJUDSKVDQGLPPHGLDWHO\DERYHUHJDUGOHVVRIZKHWKHURQHRU
                    PRUHRIWKHIROORZLQJ D GLUHFWO\RULQGLUHFWO\FDXVHFRQWULEXWHWRRU
                    DJJUDYDWHWKHORVVRU E RFFXUEHIRUHDWWKHVDPHWLPHRUDIWHUWKH
                    ORVVRUDQ\RWKHUFDXVHRIWKHORVV

                    E GHIHFWZHDNQHVVLQDGHTXDF\IDXOWRUXQVRXQGQHVVLQ

                                     GHVLJQVSHFLILFDWLRQVZRUNPDQVKLSFRQVWUXFWLRQ
                                       JUDGLQJFRPSDFWLRQ

      Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 27 of 35


                                           EXHIBIT A
                               PDWHULDOVXVHGLQFRQVWUXFWLRQRUUHSDLURU

                               PDLQWHQDQFH

                    F ZHDWKHUFRQGLWLRQV
       

     )ORRG 6XUIDFH :DWHU RU 1HJOHFW  3ODLQWLIIV¶ FODLPV DUH EDUUHG LQ ZKROH RU LQ SDUW

EHFDXVH WKH GDPDJHV DQG ORVVHV DOOHJHG LQ 3ODLQWLIIV¶ 3HWLWLRQ QRQH EHLQJ DGPLWWHG ZHUH

SUR[LPDWHO\FDXVHGLQZKROHRULQSDUWE\IORRGVXUIDFHZDWHURUQHJOHFW7KHSROLF\VWDWHV

                             6(&7,21,±/266(6127,1685('
                
                 :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVZKLFKZRXOGQRWKDYH
                    RFFXUUHGLQWKHDEVHQFHRIRQHRUPRUHRIWKHIROORZLQJH[FOXGHGHYHQWV
                    :H GR QRW LQVXUH IRU VXFK ORVV UHJDUGOHVV RI D  WKH FDXVH RI WKH
                    H[FOXGHGHYHQWRU E RWKHUFDXVHRIWKHORVVRU F ZKHWKHURWKHUFDXVHV
                    DFWHG FRQFXUUHQWO\ RU LQ DQ\ VHTXHQFH ZLWK WKH H[FOXGHG HYHQW WR
                    SURGXFHWKHORVVRU G ZKHWKHUWKHHYHQWRFFXUVVXGGHQO\RUJUDGXDOO\
                    LQYROYHVLVRODWHGRUZLGHVSUHDGGDPDJHDULVHVIURPQDWXUDOIRUFHVRU
                    RFFXUV«
                                                      
                    F :DWHU'DPDJHPHDQLQJ
                              )ORRG VXUIDFH ZDWHU ZDYHV WLGDO ZDWHU WVXQDPL VHLFKH
                                RYHUIORZRIDERG\RIZDWHURUVSUD\IURPDQ\RIWKHVHDOO
                                ZKHWKHUGULYHQE\ZLQGRUQRW
                              ZDWHU RU VHZDJH IURP RXWVLGH WKH UHVLGHQFH SUHPLVHV
                                SOXPELQJ V\VWHP WKDW HQWHUV WKURXJK VHZHUV RU GUDLQV RU
                                ZDWHUZKLFKHQWHUVLQWRDQGRYHUIORZVIURPZLWKLQDVXPS
                                SXPS VXPS SXPS ZHOO RU DQ\ RWKHU V\VWHP GHVLJQHG WR
                                UHPRYH VXEVXUIDFH ZDWHU ZKLFK LV GUDLQHG IURP WKH
                                IRXQGDWLRQDUHD«
                              ZDWHUWKHEHORZWKHVXUIDFHRIWKHJURXQGLQFOXGLQJZDWHU
                                ZKLFK H[HUWV SUHVVXUH RQ RU VHHSV RU OHDNV WKURXJK D
                                EXLOGLQJVLGHZDONGULYHZD\IRXQGDWLRQVZLPPLQJSRRORU
                                RWKHUVWUXFWXUHRU
                              PDWHULDOFDUULHGRURWKHUZLVHPRYHGE\DQ\RIWKHZDWHUDV
                                GHVFULEHGLQSDUDJUDSKV  WKURXJK  DERYH          
                                                      
                    G 1HJOHFWPHDQLQJQHJOHFWRIWKHLQVXUHGWRXVHDOOUHDVRQDEOHPHDQV
                        WRVDYHDQGSUHVHUYHWKHSURSHUW\DWDQGDIWHUWKHWLPHRIDORVVRU
                        ZKHQSURSHUW\LVHQGDQJHUHG

       Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 28 of 35


                                          EXHIBIT A
     3HUVRQDO3URSHUW\3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVHWKHGDPDJHV

DQGORVVHVDOOHJHGLQ3ODLQWLIIV¶3HWLWLRQQRQHEHLQJDGPLWWHGZHUHQRWSUR[LPDWHO\FDXVHGLQ

ZKROHRULQSDUWE\DZLQGRUKDLOFUHDWHGRSHQLQJLQWKHURRIRUDZDOO7KHSROLF\VWDWHV

                &29(5$*(%3(5621$/3523(57<

                :H LQVXUH IRU DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR SURSHUW\ GHVFULEHG LQ
                &RYHUDJH % FDXVHG E\ WKH IROORZLQJ SHULOV H[FHSW DV SURYLGHG LQ
                6(&7,21,/266(6127,1685('
                
                  G   :LQGVWRUP RU KDLO 7KLV SHULO GRHV QRWLQFOXGH ORVV WR SURSHUW\
                        FRQWDLQHGLQDEXLOGLQJFDXVHGE\UDLQVQRZVOHHWVDQGRUGXVW
                        7KLVOLPLWDWLRQGRHVQRWDSSO\ZKHQWKHGLUHFWIRUFHRIZLQGRUKDLO
                        GDPDJHVWKHEXLOGLQJFDXVLQJDQRSHQLQJLQDURRIRUZDOODQGWKH
                        UDLQVQRZVOHHWVDQGRUGXVWHQWHUVWKURXJKWKLVRSHQLQJ
                    
         
                6(&7,21,/266(6127,1685('
                
                 :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVZKLFKZRXOGQRWKDYH
                    RFFXUUHGLQWKHDEVHQFHRIRQHRUPRUHRIWKHIROORZLQJH[FOXGHGHYHQWV
                    :H GR QRW LQVXUH IRU VXFK ORVV UHJDUGOHVV RI D  WKH FDXVH RI WKH
                    H[FOXGHG HYHQW RU E  RWKHU FDXVHV RI WKH ORVV RU F  ZKHWKHU RWKHU
                    FDXVHVDFWHGFRQFXUUHQWO\RULQDQ\VHTXHQFHZLWKWKHH[FOXGHGHYHQWWR
                    SURGXFHWKHORVVRU G ZKHWKHUWKHHYHQWRFFXUVVXGGHQO\RUJUDGXDOO\
                    LQYROYHVLVRODWHGRUZLGHVSUHDGGDPDJHDULVHVIURPQDWXUDORUH[WHUQDO
                    IRUFHV«
                
            %RQD )LGH/HJLWLPDWH 'LVSXWH  $ ERQD ILGH DQG OHJLWLPDWH GLVSXWH H[LVWV

SUHFOXGLQJ3ODLQWLIIV¶UHFRYHU\RIGDPDJHVXQGHUH[WUDFRQWUDFWXDOWKHRULHVLQFOXGLQJWKHFRPPRQ

ODZGXW\RIJRRGIDLWKDQGIDLUGHDOLQJDQGIRUYLRODWLRQVRIWKH7H[DV,QVXUDQFH&RGHRUDQ\RWKHU

VWDWXWRU\RUFRPPRQODZDXWKRULW\

           1R:DLYHU3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH6WDWH)DUP

GLGQRWZDLYHDQ\RILWVULJKWVXQGHUWKH3ROLF\7KH3ROLF\VWDWHV³$ZDLYHURUFKDQJHRIDQ\

SURYLVLRQRIWKLVSROLF\PXVWEHLQZULWLQJE\>6WDWH)DUP@WREHYDOLG6WDWH)DUPPDGHQRVXFK

ZDLYHULQWKLVFDVH
    Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 29 of 35


                                            EXHIBIT A
            &DSRQ3XQLWLYH'DPDJHV7H[DV&LYLO3UDFWLFHDQG5HPHGLHV&RGHet.

seq., DSSOLHV DQG SXQLWLYH GDPDJHV DZDUGHG LI DQ\ DUH VXEMHFW WR WKH VWDWXWRU\ OLPLW VHW IRUWK

WKHUHLQ RWKHU DSSOLFDEOH VWDWXWRU\ DXWKRULW\ DQG FRPPRQ ODZ )XUWKHU XQOHVV 3ODLQWLIIV SURYH

'HIHQGDQWV¶OLDELOLW\IRUSXQLWLYHGDPDJHVDQGWKHDPRXQWRISXQLWLYHGDPDJHVLIDQ\E\FOHDU

DQGFRQYLQFLQJHYLGHQFHDQ\DZDUGRISXQLWLYHGDPDJHVZRXOGYLRODWH'HIHQGDQWV¶GXHSURFHVV

ULJKWVJXDUDQWHHGE\WKH)RXUWHHQWK$PHQGPHQWWRWKH8QLWHG6WDWHV&RQVWLWXWLRQDQGE\6HFWLRQ

RI$UWLFOHRIWKH7H[DV&RQVWLWXWLRQ

                  
            :ULWWHQ1RWLFHRI&ODLP'HIHQGDQWVVSHFLILFDOO\GHQ\WKDW3ODLQWLIIVSURYLGHG

'HIHQGDQWV ZLWK ³QRWLFH RI FODLP´ SXUVXDQW WR     DQG  D  RI WKH 7H[DV

,QVXUDQFH&RGH7KHVWDWXWHVSHFLILFDOO\VWDWHV³µ>Q@RWLFHRIDFODLP¶PHDQVDQ\ZULWWHQQRWLILFDWLRQ

SURYLGHGE\DFODLPDQWWRDQLQVXUHUWKDWUHDVRQDEO\DSSULVHVWKHLQVXUHURIWKHIDFWVUHODWLQJWRWKH

FODLP´7(;,16&2'(  %HFDXVHZULWWHQQRWLILFDWLRQZDVQRWSURYLGHGE\3ODLQWLIIV

WKH\DUHEDUUHGIURPUHFRYHULQJXQGHU&KDSWHURIWKH7H[DV,QVXUDQFH&RGH'HIHQGDQWVDOVR

VSHFLILFDOO\GHQ\WKDWWKH3ROLF\REOLJDWHG'HIHQGDQWVWRLQIRUP3ODLQWLIIVWKDWZULWWHQQRWLFHRI

WKHFODLPZDVUHTXLUHGDQG'HIHQGDQWVVSHFLILFDOO\GHQ\WKDWWKH\ZHUHXQGHUDQ\GXW\WRSURYLGH

QRWLFHUHJDUGLQJWKHDSSOLFDELOLW\RI&KDSWHUVRURIWKH7H[DV,QVXUDQFH&RGH

            &KDSWHU $  'HIHQGDQWV DVVHUW WKH OLPLWDWLRQV RQ WKH UHFRYHU\ RI DWWRUQH\V¶

IHHVLIDQ\DVSHU7(;,16&2'($

                                                ,,,
                                     5,*+772$0(1'
                                                  
           'HIHQGDQWVUHVHUYHWKHULJKWWRDPHQGWKLV2ULJLQDO$QVZHUSXUVXDQWWRWKH7H[DV

5XOHVRI&LYLO3URFHGXUH

                                                 ,9
                                            -85<'(0$1'
    Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 30 of 35


                                          EXHIBIT A
                                                
          'HIHQGDQWVGHPDQGDWULDOE\MXU\SXUVXDQWWR7H[DV5XOHRI&LYLO3URFHGXUH

       :+(5()25( 35(0,6(6 &216,'(5(' 'HIHQGDQWV 67$7( )$50 //2<'6

DQG5<$1&526%<UHVSHFWIXOO\UHTXHVWWKDWXSRQILQDOWULDODQGKHDULQJKHUHRIWKDW3ODLQWLIIV

WDNHQRWKLQJDQGWKDW'HIHQGDQWVUHFRYHUWKHLUFRVWVIHHVDQGH[SHQVHVDQGIRUVXFKRWKHUIXUWKHU

UHOLHIWRZKLFK'HIHQGDQWVPD\VKRZWKHPVHOYHVWREHMXVWO\HQWLWOHGERWKLQODZDQGDWHTXLW\

                                              5HVSHFWIXOO\VXEPLWWHG

                                              *(50(53//&
                                        

                                        %\BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                 '$/(0³5(77´+2/,'<
                                                 6WDWH%DU1R
                                                 $PHULFD7RZHU
                                                 $OOHQ3DUNZD\6XLWH
                                                 +RXVWRQ7H[DV
                                                   7HOHSKRQH
                                                   )DFVLPLOH
                                                 UKROLG\#JHUPHUFRP

                                              $77251(<)25'()(1'$176
                                              67$7()$50//2<'6$1'5<$1&526%<
                             
    Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 31 of 35


                                        EXHIBIT A
                                 &(57,),&$7(2)6(59,&(

        ,KHUHE\FHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJLQVWUXPHQWKDVEHHQVHUYHGRQ
DOOFRXQVHORIUHFRUGRQWKLVWKGD\RI2FWREHU

                                                          
        0LFKDHO'RZQH\                                                 9,$(6(59,&(
        0RVW\Q/DZ
        :HVW$ODEDPD6WUHHW
        +RXVWRQ7H[DV
        
        

                                                                                             
                                          '$/(0³5(77´+2/,'<







Summary Filling                                                          Page 1 of 3
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 32 of 35


                              EXHIBIT A
         Envelope ID :37630973


 Case Number : 201965375


 Case Type

  Jurisdiction : Harris County - 157th Civil District Court            Case Category : Civil - Other Civil

  Case Type : Other Civil                                              Filer Type : Attorney

  Payment Account: File & ServeXpress CC                               Attorney : Rett Holidy

  Case Number: 201965375

  Client Matter ID: 99693                                              Date Filed: 10/14/2019 02:41:15 PM




 Parties              5

          Sending Party                       Party Type                           Name                          Address

                                                                       STATE FARM LLOYDS BY S           211 EAST 7TH STREET SUIT
                                    Registered Agent                   ERVING ITS REGISTERED A          E 620, AUSTIN, TX 78701 , A
                                                                       GENT CORPORATION NA              USTIN , Texas , 78701

                                                                                                        5022 SOUTH EATON PARK
                                    Defendant / Respondent             CROSBY RYAN                      WAY, AURORA, CO 80016 ,
                                                                                                        AURORA , Coahuila , 80016

                                    Plaintiff / Petitioner / Old Nam
                                                                       RABANALES EIDIS
                                    e

                                   Defendant / Respondent             STATE FARM LLOYDS NA

                                                                                                        3810 W. ALABAMA, HOUSTO
                                    Plaintiff / Petitioner / Old Nam
                                                                       RABANALES ENNIO                  N, TX 77027 , HOUSTON , Te
                                    e
                                                                                                        xas , 77027




 Documents


https://www.fileandservetexas.com/Efile/CompleteFiling                                                                  10/14/2019
Summary Filling                                                          Page 2 of 3
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 33 of 35


                Filing     Filing       Original      EXHIBIT
                                                   Converted   A
                                                           Stamped           Optional    Document      Document
   Status                                                                                                               Fees
                Code     Description   Document    Document     Document     Services    Category      Description

              Answer/
              Respons
  Accepte     e / Waiv
                                                                                         Answer to
  d           er (Lead                 ANSWER.                  ANSWER.
                         Answer                                                          Original P    Abswer         $0.00
  ( 10/14/2   Docume                   pdf                      pdf
                                                                                         etition
  019 )       nt)
              Note to
              Clerk:




 Responsible for Filing Fees : STATE FARM LLOYDS BY SERVING ITS REGISTERED AGENT
 CORPORATION NA
 Send Accepted Notifications To:

 Service Contact 5

      e-Serve            Name          Email Address      Public           Attached To            Status         Date Opened

                                       azayas@germe                   STATE FARM L
        Yes          Amber Zayas                           Yes                             Sent                 Unopened
                                       r.com                          LOYDS NA

                     Christine Herna   chernandez@g                   STATE FARM L
        Yes                                                Yes                             Sent                 Unopened
                     ndez              ermer.com                      LOYDS NA

                     Cynthia Wallac    cwallace@germ                  STATE FARM L
        Yes                                                Yes                             Sent                 Unopened
                     e                 er.com                         LOYDS NA

                                       jtatem@germer.                 STATE FARM L
        Yes          Jim Tatem                             Yes                             Sent                 Unopened
                                       com                            LOYDS NA

                                       maddocketefile
                     Michael Downe                                                                              10/14/2019 2:4
        Yes                            @mostynlaw.co       No                              Sent
                     y                                                                                          6:24 PM
                                       m




 Fees Calculation



https://www.fileandservetexas.com/Efile/CompleteFiling                                                               10/14/2019
Summary Filling                                                          Page 3 of 3
     Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 34 of 35


  Allowance Charge Reason                      EXHIBIT A     Amount

                               Total Provider Tax Fees($)     $0.18

                            Total Provider Service Fees($)    $2.24

                              Total Court Service Fees($)     $0.00

                                Total Service Tax Fees($)     $0.00

                            Total Filing & Service Fees($)   $0.00

                                Total Court Filing Fees($)    $0.00

                                 Total Court Party Fees($)   $0.00

                                 Total Court Case Fees($)     $0.00

                                     Convenience Fee($)       $0.07

                                            Total Fees($)    $2.49




https://www.fileandservetexas.com/Efile/CompleteFiling                    10/14/2019
           Case 4:19-cv-04036 Document 1-2 Filed on 10/16/19 in TXSD Page 35 of 35

HCDistrictclerk.com              RABANALES, ENNIO vs. STATE FARM LLOYDS                           10/15/2019
                                 Cause: 201965375EXHIBIT
                                                    CDI: 7 A Court: 157

DOCUMENTS
Number        Document                                                              Post Date          Pgs
                                                                                    Jdgm
87598300      Defendants State Farm Lloyds and Ryan Crosby's First Amended Answer        10/14/2019    8
87489586      DEFENDANT'S ORIGINAL ANSWER                                                10/07/2019    7
87345422      Citation Return                                                            09/27/2019    2
87286804      Citation Return                                                            09/25/2019    2
87073731      Civil Process Pick-Up Form                                                 09/11/2019    1
87063213      Plaintiffs' Original Petition                                              09/10/2019    18
